DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6, 10-12 in the reply filed on 7/27/22 is acknowledged.  The traversal is on the ground(s) that there is no significant search burden.  This is not found persuasive because search burden has been established in the Restriction Requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/27/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 is vague and indefinite because “small” in line 4 and “suitable amount” in line 7 are not defined amounts.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0348872 to Suzuki.
Claims 1,3, 10:
Suzuki teaches the LIFT method including the use of an optical vortex laser to “fly” the light absorbing material (abstract).  The LIFT technique uses a laser to vaporize a portion of the light absorbing material at a support interface to fly droplets of light absorbing material at a substrate (Fig. 4B). The use of the optical vortex laser generates light intensity distribution in a doughnut shape in which the center of the beam is zero [0056] (Fig. 2B).  The doughnut shaped energy is applied as a radiation pressure (Id.) such that the vaporized region surrounds the optical axis of the laser.  It is acknowledged that the specification states the inventive BR method has a different principle from optical vortex lasers (pg. 20).  However, such a difference could not be found in the claimed method.

Claim 2:
The light absorbing material includes surface conditioners such as a surfactant [0228].  Such additives are known to adjust surface tension.
Claim 5:
The vaporization occurs along the doughnut shape and expands in all directions including toward the optical axis.
Claim 6:
The process does not vaporize the entire thickness of light absorbing material.
Claims 11-12:
The process is used to form an image [0152] and 3D printing [0208].

Claim(s) 1, 3, 5-6, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3521483 to Arutinov.
Claims 1, 10:
Arutinov teaches the LIFT method including the use of a laser that passes through a beam shaper to result in in an optical beam with a spatial energy distribution that has a higher average energy density in a ring shaped zone 30r around its optical axis than an average energy density within an inner boundary 30ri [0026] (Fig. 2A, 3A).  It has been found that the ejected material better stays together compared to a standard gaussian laser (Id.).  The vaporization region caused by this laser surrounds the laser optical axis (Fig. 3B).

Claims 3, 5-6:
No vaporization occurs along the optical axis (Fig. 3A, 3B).  Rather, the vaporization occurs in the ring shape zone and expands toward the optical axis (Id.).  The back side of the light absorbing material is not vaporized (Fig. 3B)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0348872 to Suzuki.
Suzuki does not explicitly teach the inner diameter of a beam profile or the energy applied to the back side of the light absorbing material.  However, Suzuki does teach passing the laser through a beam diameter changing member to appropriately select beam diameter in the range of some micrometers to 10mm [0082-0084].  Additionally, the laser energy intensity is appropriate selected [0088] and would have been selected such that the entire thickness of the light absorbing material is not vaporized in order to preserve jetting quality.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to appropriately select inner beam diameter and energy intensity at the backside of the light absorbing material in order to control droplet size and ensure successful droplet ejection.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3521483 to Arutinov.
Arutinov does not explicitly teach the inner diameter of the laser is 20-90 microns.  However, Arutinov teaches the diameter of the ring is 50-500 microns and the ring width/diameter is 1/10 to 1/5 [0026].  This establishes an overlapping range with the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX A ROLLAND/Primary Examiner, Art Unit 1759